                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                          CIVIL NO. 3:19-CV-152-RJC-DSC

ALEX HAMMER,                                 )
                                             )
               Plaintiff,                    )
                                             )
               v.                            )
                                             )
HENDRICK AUTOMOTIVE GROUP,                   )
and TONDA WILSMAN,                           )
                                             )
               Defendants.                   )


               MEMORANDUM AND RECOMMENDATION AND ORDER

       THIS MATTER is before the Court on Defendants’ “Motion[s] to Dismiss…”

(documents #4 and 6), pro se Plaintiff’s “Motion to Amend” (document #10), and the parties’

briefs and exhibits.

       These Motions have been referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636(b)(1).

       Having fully considered the arguments, the record, and the applicable authority, the

undersigned will grant Plaintiff’s Motion to Amend as to Defendant Hendrick and respectfully

recommend that Defendant Wilsman’s Motion to Dismiss be granted, as discussed below.


              I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On February 25, 2019, Plaintiff filed this action in Mecklenburg County Superior Court

alleging disability discrimination in violation of the Americans with Disabilities Act, 42 U.S.C. §

12101 et seq… The Complaint named Plaintiff’s employer and its humans resources manager as



                                                 1
Defendants. Defendants timely removed this matter to the United States District Court for the

Western District of North Carolina based upon federal question jurisdiction.

       On May 6, 2019, Defendants filed their Motions to Dismiss.

       On May 29, 2019, Plaintiff filed a “Motion Two: Clarification of Complaint” (document

#10) which was docketed as a Motion to Amend. In his Motion, Plaintiff stated that he has

undergone “extensive medical treatment for insomnia … which plagued me at that time and

subsequently.” Id.

       The parties’ Motions are ripe for disposition.


                                       II. DISCUSSION

       In reviewing a Rule 12(b)(6) motion, “the court should accept as true all well-pleaded

allegations and should view the complaint in a light most favorable to the plaintiff.” Mylan Labs.,

Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993). The plaintiff’s “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). “[O]nce a claim has been stated adequately, it may be supported by showing

any set of facts consistent with the allegations in the complaint.” Id. at 563. A complaint attacked

by a Rule 12(b)(6) motion to dismiss will survive if it contains enough facts to “state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id.

       In Iqbal, the Supreme Court articulated a two-step process for determining whether a

complaint meets this plausibility standard. First, the court identifies allegations that, because they


                                                  2
are no more than conclusions, are not entitled to the assumption of truth. Id. “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555) (allegation that government officials adopted challenged policy

“because of” its adverse effects on protected group was conclusory and not assumed to be true).

Although the pleading requirements stated in “Rule 8 [of the Federal Rules of Civil Procedure]

mark[] a notable and generous departure from the hyper-technical, code-pleading regime of a prior

era ... it does not unlock the doors of discovery for a plaintiff armed with nothing more than

conclusions.” Id. at 678-79.

       Second, to the extent there are well-pleaded factual allegations, the court should assume

their truth and then determine whether they plausibly give rise to an entitlement to relief. Id. at

679. “Determining whether a complaint contains sufficient facts to state a plausible claim for relief

“will ... be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id… “Where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged-but it has not

‘show[n]’-‘that the pleader is entitled to relief,’” and therefore should be dismissed. Id. (quoting

Fed. R. Civ. P. 8(a)(2)).

       The sufficiency of the factual allegations aside, “Rule 12(b)(6) authorizes a court to dismiss

a claim on the basis of a dispositive issue of law.” Sons of Confederate Veterans v. City of

Lexington, 722 F.3d 224, 228 (4th Cir. 2013) (quoting Neitzke v. Williams, 490 U.S. 319, 327

(1989)). Indeed, where “it is clear that no relief could be granted under any set of facts that could

be proved consistent with the allegations, a claim must be dismissed.” Neitzke v. Williams, 490

U.S. at 328; see also Stratton v. Mecklenburg Cnty. Dept. of Soc. Servs., 521 Fed. Appx. 278, 293



                                                 3
(4th Cir. 2013)). The court must not “accept as true a legal conclusion couched as a factual

allegation.” Anand v. Ocwen Loan Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014).

       The Court is mindful of the latitude extended to the pleadings of pro se litigants. See

Haines v. Kerner, 404 U.S. 519, 520 (1972) (courts should “[c]onstru[e] [a pro se] petitioner’s

inartful pleading liberally”). However, courts cannot act as the pro se plaintiff’s advocate or

develop claims which the plaintiff failed to raise clearly on the face of his complaint. Gordon v.

Leeke, 574 F.2d 1147, 1152 (4th Cir. 1978) (recognizing that district courts are not expected to

assume the role of advocate for the pro se plaintiff). See also Brock v. Carroll, 107 F.3d 241, 243

(4th Cir. 1997) (Luttig, J., concurring); Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th

Cir. 1985).

       Even construing Plaintiff’s Complaint liberally, he has failed to state a claim against

Defendant Wilsman. There is no individual liability under the ADA. See Lissau v. Southern Food

Serv., Inc., 159 F.3d 177, 180 (4th Cir. 1998) (supervisors not liable in their individual capacities

under Title VII); Jones v. Sternheimer, 387 F. App’x 366, 368 (4th Cir. 2010) (same for ADA).

       The Court finds that at this early stage in the litigation, Plaintiff is entitled to file an

amended complaint alleging an ADA claim against Defendant Hendrick. See Fed. R. Civ. P. 15;

Equal Rights Ctr. v. Niles Bolton Assocs., 602 F.3d 597, 603 (4th Cir. 2010) (leave to amend

should be granted unless (1) “the amendment would be prejudicial to the opposing party,” (2) “the

moving party has acted in bad faith,” or (3) “the amendment would be futile”). Accordingly, his

Motion to Amend is granted.

       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,



                                                 4
238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).


                                          III. ORDER

       IT IS HEREBY ORDERED that:

       1.      Plaintiff’s “Motion to Amend” (document #10) is GRANTED as to Defendant

Hendrick. Plaintiff shall file an Amended Complaint on or before July 31, 2019.

       2.      Defendant Hendrick’s “Motion to Dismiss…” (document #6) is administratively

DENIED as moot without prejudice.


                                  IV. RECOMMENDATION

       FOR THE FOREGOING REASONS, the undersigned respectfully recommends that

Defendant Wilsman’s “Motion to Dismiss” (document #4) be GRANTED and that the Complaint

be DISMISSED WITH PREJUDICE as to her.


                              V. NOTICE OF APPEAL RIGHTS

       The parties are hereby advised that pursuant to 28 U.S.C. §636(b)(1)(c), written objections

to the proposed findings of fact and conclusions of law and the recommendation contained in this

Memorandum must be filed within fourteen days after service of same. Failure to file objections

to this Memorandum with the District Court constitutes a waiver of the right to de novo review by

the District Judge. Diamond v. Colonial Life, 416 F.3d 310, 315-16 (4th Cir. 2005); Wells v.

Shriners Hosp., 109 F.3d 198, 201 (4th Cir. 1997); Snyder v. Ridenour, 889 F.2d 1363, 1365 (4th

Cir. 1989). Moreover, failure to file timely objections will also preclude the parties from raising


                                                5
such objections on appeal. Thomas v. Arn, 474 U.S. 140, 147 (1985); Diamond, 416 F.3d at 316;

Page v. Lee, 337 F.3d 411, 416 n.3 (4th Cir. 2003); Wells, 109 F.3d at 201; Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).

       The Clerk is directed to send copies of this Memorandum and Recommendation and Order

to the parties’ counsel and to the Honorable Robert J. Conrad, Jr.

       SO ORDERED AND RECOMMENDED.

                                           Signed: July 9, 2019




                                                6
